Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
	Claim 1 is objected to because of the following informalities:  An individual's is recited three times. The successive instances should recite "the" individual or individual's.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	A delayed reward savings system, comprising:
	an individual's personal financial account;
	a financial instrument provided by a financial institution related to a financial need of an individual;
	an individual's reward savings account maintained by the financial institution; and 
	wherein an amount to be transferred from the individual's personal financial account is determined by a processor of a financial institutions computer that includes a normal amount for the financial instrument and an amount over the normal amount that is transferred and maintained in the individual's reward savings account.
	
	The abstract idea, as underlined, is a certain method of organizing human activity, fundamental economic activity, mitigating risk, as saving is a method of mitigating risk.
	This judicial exception is not integrated into a practical application because the claims also include a processor/computer used to implement the invention, but does not constitute an improvement to the functioning of a computer, technology or technical field, a particular machine, a transformation or reduction of a particular article. The computer merely functions to perform a calculation. The abstract idea is also not applied in some other meaningful way beyond generally linking the abstract idea to a particular technological environment. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely represent the automatic allocation of funds to a financial instrument and a savings account which could be done without the use of a processor by a human. The processor is used in a routine manner and therefore the addition of the processor to the method is not indicative of an inventive concept (See 2106.05(e)).
	The dependent claims merely narrow the abstract idea and therefore do not cure the deficiencies of the independent claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cornelius.
	1. A delayed reward savings system, comprising:
	an individual's personal financial account (Col. 3. ll 58-59, user sends payment, suggests that payment is from an account as there are limited options including cash, money order, checking account, etc.); 
	a financial instrument provided by a financial institution related to a financial need of an individual (Col. 1, ll 38-50, money management card, issued by issuer used in the system);
	an individual's reward savings account maintained by the financial institution (Fig. 7, non-investment holding account 91); and 
	wherein an amount to be transferred from the individual's personal financial account is determined by a processor that includes a normal amount for the financial instrument and an amount over the normal amount that is transferred and maintained in the individual's reward savings account (Col. 6, ll 57-66, payment is directly deducted from user’s debit account, corresponding to charges and additional amount. Col. 4, ll 3-5, additional amount can be determined by the issuer. Col. 12, ll 4-7, In other embodiments, funds from additional amounts 5 charged to a money management card (and any matching amounts) are transferred into a non-investment holding account).

2. The system of claim 1 wherein the amount over the normal amount is required by the financial institution (Col. 4, ll 3-5, additional amount can be determined by the issuer.).

3. The system of claim 1 wherein the amount over the normal amount is selected by the individual (Col. 4, ll 5-15).

4. The system of claim 1 wherein the amount over the normal amount is maintained in the individual's reward savings account until a predetermined circumstance occurs (Col. 12, Il 8-13, In these other embodiments, a user may allow funds from additional amounts charged to a money management card (and any matching amounts) to accumulate until a specified event, such as, for example, expiration of a specified period of time or obtaining a requisite amount of funds, occurs.).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius as applied to claim 1 above, and further in view of Rosenblatt.

Cornelius does not teach:
5. The system of claim 1 wherein the processor of the financial institution's computer automatically transfers funds from the individual's reward savings account when payment on the financial instrument is not up to date.
However, Rosenblatt teaches:
In accordance with a particular embodiment of the present invention, a method for automatically collecting payment for a credit account includes determining if a credit account is delinquent and determining the number of days the credit account is delinquent.  The method includes automatically collecting a first amount from a first account if the number of days the credit account is delinquent comprises at least a first number of days and crediting the credit account the first amount.  The first account may comprise a checking account, savings account or other type of account.  The first number of days may comprise ten, twenty, thirty or another number of days.
It would have been obvious to modify Cornelius with the late payment mechanism of Rosenblatt to encourage the user to maintain on time payments.

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius as applied to claim 1 above, and further in view of Tait.

Cornelius does not teach:
6. The system of claim 1 wherein the processor of the financial institution's computer automatically transfers interest funds from a financial institution account to the
individual's reward savings account based upon a predetermined interest rate.
However, Tait teaches:
[0043] As is known, money held in savings accounts earn interest.
	Therefore it would have been obvious to one of ordinary skill to modify Cornelius with interest bearing savings accounts.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-270-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694